Name: Commission Regulation (EEC) No 3847/91 of 30 December 1991 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 362/38 Official Journal of the European Communities 31 . 12. 91 COMMISSION REGULATION (EEC) No 3847/91 of 30 December 1991 fixing the aid for soya beans HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 1724/91 (2), and in particular Article 2(7) thereof, Whereas the amount of the aid referred to in Article 2(1 ) of Regulation (EEC) No 1491 /85 was fixed by Commis ­ sion Regulation (EEC) No 2795/91 (3), as last amended by Regulation (EEC) No 3644/91 (4) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2795/91 to the information at present available to the Commission that the amount of the aid at present in force should be altered as set out in this Regulation, 1 . The amount of the aid provided for in Article 2 of Regulation (EEC) No 1491 /85 shall be as set out in the Annex hereto. 2. However, the amount of the aid for the 1991 /92 marketing year for soya seed shall be confirmed or replaced with effect from 1 January 1992 to take account of the consequences of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year. Article 2 This Regulation shall enter into force on 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 30 December 1991 fixing the aid for soya beans (ECU/100 kg) Current period l (') First period 2 (') Second period 3 (') Third period 4 0 Fourth period 5 0 Fifth period 6 0 Seed harvested 22,781 22,697 22,578 22,638 22,502 22,51 1 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, conforming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year for Member States other than Spain . (') OJ No L 151 , 10. 6. 1985, p. 15. 0 OJ No L 162, 26. 6. 1991 , p. 35. (3) OJ No L 269, 25. 9 . 1991 , p. 22. (4) OJ No L 344, 14. 12. 1991 , p . 79 .